Name: Commission Regulation (EEC) No 610/81 of 9 March 1981 amending Regulation (EEC) No 332/80 amending for the eighth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 63/8 Official Journal of the European Communities 10 . 3 . 81 COMMISSION REGULATION (EEC) No 610/81 of 9 March 1981 amending Regulation (EEC) No 332/80 amending for the eighth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder Whereas experience suggests that these aid advances could be granted beyond 28 February 1981 ; whereas, accordingly, the second paragraph of Article 2 of Regu ­ lation (EEC) No 332/80 must be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 1528/78 (2 ), as last amended by Regulation (EEC) No 26/81 (3 ), laid down detailed rules for paying the aid in respect of dried fodder ; Whereas Commission Regulation (EEC) No 332/80 (4 ) laid down that the aid in question could be advanced , provided that a security, to be released when entitle ­ ment to the aid was recognized , had been lodged ; whereas, however, this measure covers only applica ­ tions lodged up to 28 February 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 2 of Regulation (EEC) No 332/80 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 142, 30 . 5 . 1978 , p . 1 . ( 2 ) OJ No L 179 , 1 . 7 . 1978 , p . 10 . (3 ) OJ No L 2, 1 . 1 . 1981 , p . 19 . ( «) OJ No L 37, 14 . 2 . 1980 , p . 1 1 .